95 N.Y.2d 928 (2000)
744 N.E.2d 138
721 N.Y.S.2d 603
FRANCISCO DILLUVIO et al., Appellants,
v.
CITY OF NEW YORK, Respondent.
Court of Appeals of the State of New York.
Decided November 30, 2000.
*929 Roura & Melamed, New York City (Alexander J. Wulwick of counsel), for appellants.
Savona & Scully, New York City (Joseph F.X. Savona of counsel), for respondent.
Before: Chief Judge KAYE and Judges SMITH, LEVINE, CIPARICK, WESLEY and ROSENBLATT concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs, and the certified question answered in the affirmative.
The Appellate Division correctly determined that, as a matter of law, the accident did not result from an elevation-related risk (see, Bond v York Hunter Constr., 95 NY2d 883; Rocovich v Consolidated Edison Co., 78 NY2d 509, 514-515).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, etc.